NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TITUS D. MILBURN, SR.,
Claimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7043 `
Appeal from the United States C0urt of Appeals for
Veterans Clain1s in case no. 09-2608, Chief Judge Bruce
E. Kaso1d.
ON MOTION
ORDER
Upon consideration of Titus D. Mi1burn, Sr.’s motion
for a 21-day extension of time, until April 29, 2011, to file
his brief
IT ls 0RDERED THAT:
The motion is granted

M1LeURN v. DvA 2
FoR THE CoUR'r
 2 0  /s/ J an Horbaly
Date Jan Horba1y
C1erk
cc: EVa I. Guerra, Esq.
Vincent D. Phi1lips, Esq.
321 men
U.3. U0lIHT FOR
me.smo€§Af’